Case 1:19-cr-00209-RMB Document 69 Filed 03/18/20 Page 1 of 1
U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

The Silvio J. Motlo Building
One Saint Andrew's Plaza
New York, New York 10007

 

 

 

 

 

 

 

 

 

r —
March 18, 202 Q USEC SUNY

| DOCUMENT
BY ECF ELECTRONICALLY FILED
The Honorable Richard M. Berman DOC oh 3 loon
United States District Judge BATE PILED: _2/fF)2020°
Southern District of New York
500 Pearl Street

New York, New York 10007
Re: United States vy. Abrahim Kamara, 19 Cr. 209 (RMB)
Dear Judge Berman:

The Government respectfully submits this letter on behalf of both parties to jointly request
that, in light of the advice given by the Centers for Disease Control and Prevention and other public
health authorities to take precautions to reduce the possibility of exposure to COVID-19, the Court
adjourn the sentencing presently scheduled for March 31, 2020, at 10:00 a.m., to a date and time
convenient to the Court on or after April 27, 2020.

Respectfully submitted,

GEOFFREY 8S. BERMAN
United States Attorney

py. Lebud- 2 Dobelmen

Dina Y. McLeod

Robert B. Sobelman

Assistant United States Attorneys
(212) 637-1040/2616

 

 

 

cc: [Disa scofari, Esq. (oy ECF)

_Sentine_is adyourned +h
Pel 30,2020 4+ 10!00am.
Gortrnmand submission is
due _by 3/30]n0a0 ,

 

 

SO ORDERED: ‘KC.
Date: 3/14 Javz0 chanel A. Buenan
Richard M> Berman, U.S.D.J.

 

 

 
